Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 1 of 11




                               UNITED STATES DISTR ICT CO URT
                               SOU TIIERN DISTRICT O F FLO RIDA
                                       M IAM IDIV ISION

                          CA SE NO .17-20301-CIV -LENARD/GO O DM AN

    UNITED STATES SECURITIES AN D
    EX CH ANG E CO M M ISSION,

                          Plaintiff,



    M ATHIAS FRAN CISCO SA NDO VAL
    H ERRER A and M ARIA D .CIDRE,

                          D efendants.
                                             /

                            FIN AL JUD GM EN T AS TO DEFEND ANT
                         M ATH IAS FRAN CISCO SA NDO VAL H ERRER A

           TheSecuritiesand ExchangeCommission (theçtcommission'')having filed aComplaint
    and Defendant M athias Francisco Sandoval Herrera having entered a general appearance;

    consented to the Court'sjurisdiction over Defendantand the subject matter of this action;
    consented to entry of this Final Judgm ent without adm itting or denying the allegations of the

    Complaint(exceptastojurisdiction andexceptasothem iseprovidedherein in paragraphsV1I.1
    andVI1I);waivedfindingsoffactandconclusionsoflaw;andwaivedanyrighttoappealfrom this
    FinalJudgm ent:

                                                 1.

           IT IS HEREBY FURTHER ORDERED ,AD JUD GED , Ar              DECREED thatD efendantis

    permanently restrainedand enjoined from violating Section 13(b)(5)ofthe SecuritiesExchange
    Actof1934(diExchangeAct'')E15U.S.C.j78m(b)(5))by knowingly circumventingasystem of
    internal accounting controls; knowingly failing to im plem ent a system of intelmal accounting
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 2 of 11




    controls;orknowingly falsifying any book,record,or accountdescribed in Paragraph 2 ofSection

     13(b)oftheExchangeActg15U.S.C.j78m(b)(2)).
                                                                J

           IT IS FURTHER QRDERED,ADJUDGED,ANlDDECM ED that,asprovided inFederal
    RuleofCivilProcedure65(d)(2),theforegoing paragraph alsobindsthefollowing whoreceive
    actualnotice ofthisFinalxludgmentby personalservice orothelwise:(a)Defendant'sofficers,
    agents,servants,employees,andattomeys;and(b)otherpersonsinactiveconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                              Il.

           IT IS HEREBY FURTHER ORDERED ,ADJU DGED ,Ar D ECREED thatDefendantis

    penuanentlyrestrainedandenjoined f'
                                      rom violatingRules13b2-1oftheExchangeAct(17C.F.R.
    j240.13b2-1)by,directly orindirectly,falsifying,orcausingtobefalsified,anybook,record,or
    accountsubjecttoSection 13(b)(2)(A)oftheExchangeAct(15U.S.C.j78m(b)(2)(A)j.
           IT IS FURTHER ORDERED ,M JUDGED , AND DECREED that,asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoingparagraphalsoblndsthefollowingwhoreceive
    actualnoticeofthisFinalJudgmentbypersonalserviceorotherwise:(a)Defendant'sofficers,
    agents,servants,employees,andatlomeys;and(b)otherpersonsinactiveconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                              111.

          IT IS H EREBY FURTH ER ORD ERED , ADJUDGED ,Ar D ECREED thatD efendantis

    permanentlyrestrainedandenjoinedfrom violatingRule13b2-2 oftheExchangeAct(17C.
                                                                                 F.R.j
    240.13b2-2)bydirectlyorindirectly:
          (a)    maldngorcausingtobemadeamateriallyfalseormisleadingstatementoromitting
                 to state,or causing another person to om itto state,any m aterialfactnecessary in
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 3 of 11




                   order to m ake statem ents m ade,in light of the circum stances under which such

                   statementsweremade,notmisleading,to an accotmtntin colmectionwith(i)any
                   audit,review,orexamination ofthe financialstatem ents ofthe issuerrequired to be

                   madeundersubpartA of17C.F.R.Part240;or(ii)thepreparationortilingofany
                   docum ent or report required to be filed w ith the Com m ission pursuant to this

                   subpartA orothem ise;or

           (b)     taking any action to coerce,manipulate,m islead,or gaudulently influence any
                   independentpublic orcertified public accountantengaged in the perform ance ofan

                   auditorreview ofthefinancialstatem entsofthatissuerthatare required to be filed

                   with the Com m ission pursuantto subpartA of 17 C.F.R.Pal't240 or otherwise if

                   thatperson knew orshould have know n thatsuch action,ifsuccessful,could result

                   in rendering the issuer'sfinancialstatem entsm aterially m isleading.

           IT IS FURTHER ORDERED,ADJUDGED,AND D ECREED that,asprovided in Federal

    Rule ofCivilProcedure 65(d)(2),theforegoingparagraph also bindsthe following who receive
    acttzalnoticeofthisFinalJudgmentby personalservice orotherwise:(a)Defendant'sofficers,
    agents,servants,employees,and atlorneys;and(b)otherpersonsinactiveconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                                 1V.

           IT IS HEREBY FU RTHER ORDERED ,A DJUD GED ,Ar D ECREED thatD efendantis

    penuanentlyrestrainedandenjoinedfrom aidingandabettinganyviolationofSection 13(a)ofthe
    Exchange Actg15 U.S.C.j78m(a)q,and Rules 12b-20,13a-1,13a-11,and 13a-13 thereunder
    g17C.F.R.jj 240.12b-20,240.13a-1,240.13a-11, 240.13a-134,by lmowingly or recklessly
    providing substantialassistance to an issuer which has a class of securitiesregistered pursuantto
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 4 of 11




    Section 12 ofthe Exchange Act (15U.S.C.j 781j or is required to file reports pursuantto
    Section15(d)ofthe ExchangeAct(15 U.S.C.j78o(d)jthattilesquarterly,ammal,andcurrent
    reportswith the Commission on Forms 10-Q,l0-K,and 8-K thatare (i)inaccurate,(ii)failto
    contain m aterialinform ation necessary tp m ake required statem ents,in lightofthe circum stances

    underwhichtheyaremade,notmisleading,or(iii)omittodiscloseanyinformationrequiredtobe
    disclosed.

           IT IS FURTHER ORDERED,ADJUDGED ,AND DECREED that,asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoing paragraph alsobindsthefollowing whoreceive
    actualnoticeofthisFinalJudgmentby personalservice orotherwise:(a)Defendant'sofficers,
    agents,servants,employees,andattorneys;and(b)otherpersonsinactiveconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                                 V.

           IT IS HEREBY FURTHER ORDERED ,AD JUDGED ,AND D ECREED thatD èfendantis

    penuanentlyrestrainedandenjoined9om aidingandabettinganyviolationofSection 13(b)(2)(A)
    and(B)oftheExchangeAct(15U.S.C.j78m(b)(2)(A)-(B)jbyknowinglyorrecklesslyproviding
    substantialassistance to an issuerthathas a class of securitiesregistered pursuantto Section 12 of

    theExchangeAct(15U.S.C.j781)orisrequiredtofilereportspursuantto Section 15(d)ofthe
    ExchangeActg15U.S.C.j78o(d)j,infailing:
           (a)    to make and keep books,records,and accounts which, in reasonable detail,
                  accurately and fairly reflectthe transactions and dispositions of the assets of the
                  issuer;or

           (b)    to devise and maintain and maintain a system ofinternal accotmting controls
                  sufficientto provide reasonable assurancesthat(i)transactions are executed ilz
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 5 of 11




                        accordancewith management'sgeneralorspecific authorization;(ii)transactions
                        are recordéd as necessary to perm it preparation of tinancial statem ents in

                        conform ity with generally accepted accotm ting principles or any other criteria

                        applicabletosuchstatements,andtomaintainaccountabilityforassets;(iii)access   N.


                        to assets is perm itted only in accordance w ith m anagem ent's general or specific

                        authorization;and(iv)therecorded accountabilityf9rassetsiscomparedwith the
                        existing assetsatreasonable intervalsand appropriate action istaken with respectto

                        any differences.

               IT IS FURTHER ORDERED,A DJUD GED,A'ND DECREED that,asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoingparagraph alsobindsthefollowing who receive
    acttlalnotice ofthisFinalJudgmentby personalservice orotherwise:(a)Defendant'softkers,
    agents,servants,employees,andattomeys;and(b)otherpersonsin activeconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                                     Vl.

               IT IS FURTHER ORDERED,AD JUDGED ,AN D DECREED thatDefendantshallpay a

    civilpenaltyintheamotmtof$150,000pursuanttoSection20(d)oftheSecuritiesAct(15U.S.C.
    j77t(d)1andSection21(d)oftheExchangeActg15U.S.C.j78u(d)).Defendantshallsatisfythis
    obligation by paying this am ount to the Com m ission w ithin 14 days after entry of this Final

    Judgm ent.

               Defendant m ay transm it paym ent electronically to the Com m ission, which w illprovide

    detailed ACH transfer/Fedwire instnzctions upon request. Paym ent m ay also be m ade directly

    from        a      bazlk    accotmt     via    Pay.gov     through     the     SEC      website        at
    ht* ://m        .sec.aov/about/offces/ofm .htm . Defendant m ay also pay by certified check, bank
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 6 of 11




    cashier's check, or United States postalm oney order payable to the Seculities and Exchange

    Com m ission,w hich shallbedelivered orm ailed to:

                   Enterprise ServicesCenter
                   A ccountsReceivable Branch
                   6500 South M acArthurBoulevard
                   Oklahoma City,OK 73169

    and shallbeaccompanied by aletteridentifying the casetitle,civilaction nm uber,and nam e ofthis

    Courq M athiasFrancisco SandovalHerrera as the defendantin this action'
                                                                          ,and specifying that
                            )
    paym entism ade pttrsuantto thisFinalJudgm ent.

           D efendant shall sim ultaneously transm it photocopies of evidence of paym ent and case

    identifying inform ation to the Com m ission's counsel in this action. By m aking this paym ent,

    Defendantrelinquishes al1legaland equitable right,title,and interestin such funds and no partof

    the fundsshallbereturned to Defendant.

           The Comm ission shallhold the ftm ds,togetherwith any interestand incom e eam ed thereon

    (collectively,the$$Fund''),pendingfurtherorderofthe Court TheCommission may proposea
    plantodistributetheFundsubjecttotheCourt'sapproval.SuchaplanmayprovidethattheFund
    shallbedistributedpursuanttotheFairFundprovisionsofSection 308(a)oftheSarbanes-oxley
    Actof2002. The Com'tsha11retainjurisdiction overtheadministration ofany distri
                              .                                                  bution ofthe
    Fund. lfthe Com m ission staff detenuines thatthe Fund w illnotbe distributed, the Com m ission

    shallsend thefundspaid pursuantto thisFinalJudgm entto theU nited StatesTreasury.

           Regardlessofwhetherany such FairFund distribution ism ade, am ounts ordered to bepaid

    as civilpenaltiespursuantto thisJudgm entshallbe treated aspenaltiespaid to the governm entfor

    al1 pul-poses, including alltax purposes. To preserve the deterrent effect of the civilpenalty,

    Defendant shall not, after offset or reduction of any aw ard of com pensatory dam ages in any

    Related Investor Action based on D efendant's paym entofdisgorgem entin this action, argue that


                                                 -   6-
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 7 of 11




    he is entitled to,nor shallhe furtherbenefitby,offsetorreduction ofsuch com pensatory dam ages

    awardbytheamountofanypartofDefendant'spaymentofacivilpenaltyirltllisaction(ttpenalty
    Offsef').Ifthecoul'
                      tinanyRelatedInvestorActiongrantssuchaPenaltyOffset,Defendantshall,
    within 30 days after entry of a finalorder granting the Penalty Offset,notify the Comm ission's

    counselin this action and pay the am ountofthe Penalty Offsetto the United States Treasury orto

    a FairFund,as the Com m ission directs. Such a paym entshallnotbe deem ed an additionalcivil

    penalty and shall not be deem ed to change the am ount of the civil penalty im posed in this

    Judgm ent. For pup oses ofthis paragraph,a (tlkelated InvestorA ction''m eans a private dam ages

    action broughtagainstDefendantby or on behalf of one orm ore investors based on substantially

    the sam e factsasalleged in the Com plaintin thisaction.

                                                W l.

           IT IS FU RTHER ORD ERED , ADJUDGED , AND D ECREED that the Consent is

    incorporated into thisFinalJudgm entand thatDefendantshallcom ply with al1ofthe undertaldngs

    and agreem entstherein,which are setforth asfollows:

                  Defendant agrees tha't he shall not seek or accept, directly or indirectly,

    reimbursem ent or indem nitk ation from any source,including but not lim ited to paym entm ade

    pursuantto any insurance policy,w ith regard to any civilpenalty am ounts thatDefendantpays

    pttrsuantto the FinalJudgm ent,regardlessofwhethersuch penalty am ountsorany pa14thereofare

    added to a distribution fund or otherwise used for the benefit of investors. D efendant further

    agrees thathe shallnotclaim ,assert,or apply for a tax deduction ortax creditw ith regard to any

    federal,state, or local tax for any penalty am ounts that D efendant pays pursuant to the Final

    Judgm ent, regardless of w hether such penalty am ounts or any part thereof are added to a

    distribution ftmd orotherwiseused forthe benefk ofhw estors.
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 8 of 11




            B.     D efendantwaives the entry offindings offact and conclusions of 1aw plzrsuantto

    Rule 52 ofthe FederalRulesofCivilProcedure.

                   Defendantwaivestheright,ifany,toajuly trialandtoappealfrom theently ofthe
    FinalJudgm ent.

                   D efendantacknow ledgesthatheentered into the Consentvoluntarily and represents

    thatno tllreats,offers,promises,orinducem ents of any lcind have been m ade by the Com m ission

    orany m em ber,officer,em ployee,agent,orrepresentative ofthe Com mission to induce D efendant

    to enterinto theConsent.

           E.      D efendantagreesthatthe Consentshallbeincorporated into the FinalJudgm ent.

                   Defendantw illnotoppose the enforcem entofthe FinalJudgm enton the ground, if

    any exists,thatitfailsto comply with Rule65(d)oftheFederalRulesofCivilProcedure,and
    herebywaivesanyobjectionbasedthereon.
           G.      D efendantw aives service ofthe FinalJudgm entand agrees thatentry ofthe Final

    Judgm entby the Courtand filing with the Clerk ofthe Courtw illconstim te notice to Defendantof

    itsterms and conditions. Defendantfurther agrees to provide counselforthe Com m ission, w ithin

    thirty days after the Final Judgm ent is tiled w ith the Clerk of the Court, w ith an aftidavit or

    declaration stating thatD efendanthasreceived and read a copy oftheFinalJudgm ent.

           H.      Consistentwith 17C.F.R.j202.5(9,theConsentresolvesonly theclaimsasserted
    against D efendant in this civil proceeding. Defendant aclcnowledges that no prom ise or

    representation has been m ade by the Com mission or any m ember, officer,employee,agent,or

    representative ofthe Com m ission with regard to any crim inalliability thatm ay have arisen orm ay

    arise from the factstmderlying thisaction orim munity 9om any such cdm inalliability. Defendant

    w aives any claim of Double Jeopardy based solely upon the settlem ent of this proceeding,



                                                   -   8-
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 9 of 11




    including the im position ofany rem edy or civilpenalty herein. Defendantfurther acknowledges

    thattheCourt'sentryofapennanentinjunctionmayhavecollateralconsequencesunderfederalor
    state 1aw and thenzles and regulationsofself-regulatory organizations,licensing boards,and other
                                                                                           /
    regulatory organizations. Such collateral consequences m ay include,but are not lim ited to, a

    statutory disqualitication w ith respect to m em bership or participation in,or association w ith a

    m ember of, a self-regulatory organization. M y such stat
                                                            m ory disqualiik ation m ay have

    consequencesthatare separate from any sanction imposed in an administrative proceeding. ln
    addition, in any disciplinary proceeding before the Com m ission based on the entry of the

    injunctioninthisaction,Defendantunderstandsthatheshallnotbepermittedtocontestthefactual
    allegationsofthe Com plaintin thisaction.

           1.     D efendant understands and agrees to com ply with the tenus of 17 C.F.R .

    j202.5(e),whichprovidesinpartthatitistheCommission'spolicyttnottoper&mitadefendantor
                                                                                    ;



    respondenttoconscnttoajudgmentororderthatimposesasanctionwhiledenyingtheallegations
    in the Com plaintororderforproceedings,''and dta refusalto adm itthe allegationsis equivalentto a

    denial,unless the defendantorrespondentstates thathe neitheradmitsnor deniesthe allegations.'l

    Aspal4ofDefendant'sagreementtocomplywiththetermsofSection202.5(e),exceptasprovided
    inthisparagraph,Defendant: (i)willnottakeanyactionormakeorpermittobemadeanypublic
    statem entdenying,directly orindirtctly,any allegation in the Complaintorcreating the im pression

    thattheComplaintiswithoutfactualbasis;(ii)willnotmakeorpermittobemadeany public
    statem entto the effectthatD efendantdoesnotadm itthe allegationsofthe Com plaint,orthatthis
    Consent contains no adm ission of the allegations,without also stating that Defendant does not

    deny theallegations;(iii)uponthefilingofthisConsent,Defendantherebywithdrawsanypapers
    filedinthisactiontotheextentthattheydenyanyallegationintheComplaint;and(iv)intheevent
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 10 of 11




     thatD efendant files for bankruptcy such thatperform ance or paym entrequired under the Final

     Judgmentmaybesubjecttoaclaim ofpreferenceordischarge,Defendantshallstipulatesolelyfor
     purposes of exceptions to discharge setfol'
                                               th in Section 523 of the Banknlptcy Code, 11 U .S.C.

     j523,thattheallegationsintheComplaintaretrue,andfurther,thatany debtfordisgorgement,
     prejudgmentinterest,civilpenaltyorotheramountsduebyDefendantundertheFinalJudgmentor
     any otherjudgment,order,consentorder,decree orsettlementagreemententered in connection
     with this proceeding,is a debtforthe violation by Defendantofthe federalsecurities laws or any

     regulation ororderissuedtmdersuch laws,assetforthin Section 523(a)(19)oftheBankruptcy
     Code, 11 U.S.C.j 523(a)(19). IfDefendantbreaches this agreement,the Commission may
     petition the Courtto vacate theFinalJudgm entand restorethisaction to its active docket,N othing

     in thisparagraph affectsDefendant's: (i)testimonialobligations;or(ii)rightto takelegalor
     factualpositions in litigation orotherlegalorregulatory proceedings in which the Com m ission is

     nOta party.

            J.      D efendant hereby waives any rights under the EqualA ccess to Justice A ct, the

     Sm allBusiness Regtzlatory Enforcem entFairness A ct of 1996, or any other provision of 1aw to

     seek from the U nited States,orany agency,orany officialoftheUnited States acting in hisorher

     officialcapacity,directly orindirectly,reim bursem entofattorney'sfeesorotherfees, expenses,or

     costs expended by D efendantto defend againstthis adion. Forthese pup oses,D efendantagrees

     thatD efendantisnotthe prevailing party in this action sincethepâlies have reached a good faith

     settlem ent.

            K.      Defendantagreesthatthe Com m ission m ay presentthe FinalJudgm entto the Couz't

     forsignature and entry withoutfurthernotice.




                                                    -   10-
Case 1:17-cv-20301-JAL Document 139 Entered on FLSD Docket 02/20/2019 Page 11 of 11




                                               Vl1I.

            IT IS FURTHER OO ERED,AD JUDG
                                       !
                                          ED,AN lD DECREED that,solely forpup oses of

     exceptions to discharge setforth in Section 523 ofthe Bankruptcy Code,11U.S.C.j523,the
     allegations in the Com plaint are true and adm itted by D efendant, and further, any debt for

     disgorgement,prejudgmentinterest,civilpenalty,orotheramountsdueby Defendantunderthis
     FinalJudgmentor any otherjudgment,order,consentorder,decree,orsettlementagreement
     enteredinconnectionwiththisproceeding,isadebtforthevàolationby Defendantofthefederal
     securitieslawsoranyregulationororderissuedundersuchlaws,assetforthinSection523(a)(19)
     oftheBankruptcyCode,11U.S.C.j523(a)(19).
                                               1X.

            IT IS FURTHER ORDERED ,ADJUD GED ,A'
                                               N D D ECREED thatthisCotlrtshallretain

     jurisdictionofthismatterforthepurposesofenforcingthetermsofthisFinalJudgment.
                                               X.

            Therebeingnojustreasonfordelay,purstlanttoRule54(b)oftheFederalRulesofCivil
     Procedure,theClerk isordered to enterthisFinalJudgm entforthwith and withoutfurthernotice.



     Dated: . f -JD,2019                       JO
                                                             W , zwr
                                                     A .LEN ARD
                                               UN ITED STATES DISTRICT JU DGE
